 

Exhibit 10.42

 

EXECUTION VERSION

 

NOMINATING AND VOTING AGREEMENT

 

THIS NOMINATING AND VOTING AGREEMENT (this “Agreement”), is made and entered
into as of November 30, 2017, by and among Blackstone Tactical Opportunities
Fund II L.P. (“BTO”), Chinh E. Chu (“Chu”), William P. Foley, II (“Foley”) and
CF Corporation (the “Company” and, collectively with BTO, Chu and Foley, the
“Parties”). BTO, Chu and Foley are referred to herein as the “Nominating
Parties.”

 

A.           Prior to the date hereof, (i) the Company, BTO, GSO Capital
Partners LP and Fidelity National Financial, Inc. (“FNF”) entered into that
certain Second Amended and Restated Investor Agreement, dated October 6, 2017,
as amended (the “Investor Agreement”), (ii) the Company, FGL US Holdings Inc.,
FGL Merger Sub Inc. and Fidelity & Guaranty Life entered into that certain
Agreement and Plan of Merger, dated May 24, 2017, as amended (the “Merger
Agreement”) and (iii) FGL US Holdings Inc., the Company, HRG Group, Inc., Front
Street Re (Delaware) Ltd., Front Street Re (Cayman) Ltd. and Front Street Re
Ltd. entered into that certain Share Purchase Agreement, dated May 24, 2017 (the
“Share Purchase Agreement”, and together with the Investor Agreement and the
Merger Agreement, the “Transaction Agreements”).

 

B.           Following the consummation of the transactions contemplated by the
Merger Agreement and the Share Purchase Agreement, each of the Nominating
Parties will own ordinary shares of the Company (“Ordinary Shares”) and the
Parties desire to enter into this Agreement with respect to the nomination of
certain directors to the Board of Directors of the Company (the “Board”) and the
voting by the Nominating Parties of their Ordinary Shares in favor of such
nominees, on the terms and subject to the conditions set forth herein.

 

C.          Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Merger Agreement.

 

The Parties agree as follows:

 

1.          Nominating Provisions.

 

1.1.          

 

(a)          With respect to any general meeting of the shareholders of the
Company (the “Shareholders”) at which the election of Class A directors, Class B
directors or Class C directors is to be voted on (an “Election Meeting”), if
Foley, Chu, their respective Affiliates and Affiliates of The Blackstone Group
L.P. (“Blackstone”) continue to own, in the aggregate, directly or indirectly,
at least twenty percent (20%) of the issued and outstanding Ordinary Shares, the
Company shall use its best efforts to cause the Board, whether acting through
the Nominating and Corporate Governance Committee of the Board or otherwise, to
include, in the slate of nominees recommended to the Shareholders for election
to the Board , an individual (each, a “Nominated Person”) selected by the
Nominating Parties (which individual, for the avoidance of doubt, may be Chu,
Foley or an Affiliate of Blackstone) in accordance with Section 1.2 below,
provided that the Nominating Parties notify the Company in writing of such
Nominated Person no later than ten (10) days after receiving notice of the date
of the applicable Election Meeting provided to the Nominating Parties.

 

 

 

 

(b)          If Foley, Chu and Blackstone and their respective Affiliates
continue to own, in the aggregate, directly or indirectly, at least twelve
percent (12%) but less than twenty percent (20%) (the “Two Director Range”) of
the issued and outstanding Ordinary Shares, the Company shall use its best
efforts to cause the Board, whether acting through the Nominating and Corporate
Governance Committee of the Board or otherwise, to include, in the slate of
nominees recommended to the Shareholders for election to the Board, a Nominated
Person for each of the two (2) classes of directors (the “Two Director Classes”)
to be voted on at the two (2) Election Meetings immediately after such aggregate
ownership of Ordinary Shares becomes within the Two Director Range and for each
subsequent meeting at which one of the Two Director Classes is to be voted on by
the Shareholders, provided that (i) such aggregate ownership remains within the
Two Director Range at the time of each such nomination and (ii) the Nominating
Parties notify the Company in writing of each such Nominated Person no later
than ten (10) days after receiving notice of the date of the applicable Election
Meeting provided to the Nominating Parties.

 

(c)          If Foley, Chu and Blackstone and their respective Affiliates
continue to own, in the aggregate, directly or indirectly, at least five percent
(5%) but less than twelve percent (12%) (the “One Director Range”) of the issued
and outstanding Ordinary Shares, the Company shall use its best efforts to cause
the Board, whether acting through the Nominating and Corporate Governance
Committee of the Board or otherwise, to include, in the slate of nominees
recommended to the Shareholders for election to the Board, a Nominated Person
for the class of directors (the “One Director Class”) to be voted on at the
Election Meeting immediately after such aggregate ownership of Ordinary Shares
becomes within the One Director Range and for each subsequent meeting at which
one of the One Director Class is to be voted on by the Shareholders, provided
that (i) such aggregate ownership remains within the One Director Range at the
time of each such nomination and (ii) the Nominating Parties notify the Company
in writing of each such Nominated Person no later than ten (10) days after
receiving notice of the date of the applicable Election Meeting provided to the
Nominating Parties.

 

(d)          If any Nominating Party, together with any of such Party’s
successors, heirs and permitted assigns who, in each case, has executed a
joinder to this Agreement in substantially the form of Annex A hereto (a
“Joinder”), ceases to own, directly or indirectly, or hold voting control over,
an aggregate of at least 6,937,695 Ordinary Shares, then this Agreement and all
rights and obligations hereunder shall immediately terminate with respect to
such Party and such successors, heirs and permitted assigns and shall remain
effective only with respect to the other Parties and such Parties’ successors,
heirs and permitted assigns who, in each case, have executed Joinders. For
purposes of this Section 1.1(d), (i) all Ordinary Shares owned by an Affiliate
of Blackstone (other than BTO) will be treated as owned by BTO, at any time at
which such Affiliate of Blackstone has executed a Joinder and remains a Party
hereto (ii) all Ordinary Shares owned by any FNF Party (as defined below) will
be treated as owned by Foley, at any time at which such FNF Party has executed a
Joinder and remains a Party hereto.

 

1.2.          Each Nominated Person shall be selected by the affirmative vote of
two of Chu, Foley and BTO, so long as each of Chu, Foley and BTO remains a Party
to this Agreement. If no such individual receives the affirmative vote of two of
Chu, Foley and BTO within ten (10) days after receiving notice of the date of
the applicable Election Meeting provided to the Nominating Parties, the
Nominating Parties shall lose their right to designate an individual to be
included in the slate of nominees recommended to the Shareholders at the
relevant Election Meeting.

 

 2 

 

 

1.3.          If one of Chu, Foley and BTO is no longer a Party hereto, then the
individual to be included in the slate of nominees recommended to the
Shareholders for election to the Board at an Election Meeting shall be selected
by the affirmative vote of both remaining Nominating Parties; provided, that if
both remaining Nominated Parties do not agree on the individual to be included
in the slate of nominees recommended to the Shareholders for election to the
Board at an Election Meeting within ten (10) days after receiving notice of the
date of the applicable Election Meeting provided to the remaining Nominating
Parties, the remaining Nominating Parties shall lose their right to designate
the individual to be included in the slate of nominees recommended to the
Shareholders for election to the Board at the relevant Election Meeting. If two
of Chu, Foley and BTO are no longer Parties to this Agreement, then the
individual to be included in the slate of nominees recommended to the
Shareholders for election to the Board at an Election Meeting shall be selected
by the remaining Nominating Party; provided, that if Chu or Foley is the
remaining Nominating Party, (i) he shall only have the right to make such
selection if the size of the Board has been set at eleven (11) or more directors
and (ii) notwithstanding how many Ordinary Shares he owns, he shall only be
entitled to exercise such nomination right or the nomination right contemplated
by Section 1.4 with respect to one director in one class of directors. If, at
any time, Chu or Foley is the last remaining Nominating Party and holds at least
five percent (5%) of the Ordinary Shares and the size of the Board is fewer than
eleven (11) directors, the Company shall use its reasonable best efforts to
cause the size of the Board to be set at eleven (11) directors as promptly as
practicable.

 

1.4.          Any vacancy on the Board arising from the death, removal or
resignation of a Nominated Person shall be filled with (i) an individual agreed
on by two of Chu, Foley and BTO, so long as each of Chu, Foley and BTO remains a
Party to this Agreement, (ii) an individual agreed on by both remaining
Nominating Parties, if one of Chu, Foley and BTO is no longer a Party to this
Agreement and (iii) an individual nominated by the remaining Nominating Party if
only one of Chu, Foley and BTO remains a Party to this Agreement; provided, that
Chu or Foley shall only be entitled to exercise the nomination right
contemplated by this clause (iii) if Chu or Foley, as applicable, then has the
right to nominate a director pursuant to the second sentence of Section 1.3 and
no director who was nominated by Chu or Foley, as applicable, pursuant to such
second sentence of Section 1.3 is then serving on the Board.

 

1.5.          Notwithstanding the provisions of this Section 1, the Nominating
Parties shall not be entitled to designate a person as a nominee to the Board
upon a written determination by the Nominating and Corporate Governance
Committee of the Board (which determination shall set forth in writing
reasonable grounds for such determination) that such person would not be
qualified under any applicable Law to serve as a director of the Company;
provided, that the relevant Nominating Party or Parties shall then be entitled
to designate an alternative person as a nominee to the Board. Other than
pursuant to the foregoing sentence, neither the Company nor any other Party
shall have the right to object to any nominee selected pursuant to this Section
1.

 

 3 

 

 

2.          Voting. Each Party shall vote, or cause to be voted, all Ordinary
Shares owned by such Party, directly or indirectly, or over which such Party has
voting control, for each person nominated or selected pursuant to Section 1.

 

3.          Blackstone Affiliates. It shall be a condition to any transfer of
Ordinary Shares by BTO or any Affiliate of Blackstone with respect to any
Ordinary Shares owned by such Affiliate of Blackstone which were initially owned
by BTO to an Affiliate of Blackstone that such transferee become a Party to this
Agreement, and execute a Joinder, and all Ordinary Shares held by BTO, such
transferee and all other such transferees will be included in the calculations
described in Section 1.1 In addition, if one or more Affiliates of Blackstone,
other than BTO, becomes an owner of Ordinary Shares other than through the
transfer of Ordinary Shares from BTO or another Affiliate of Blackstone, then
such Blackstone Affiliate may elect to become a Party to this Agreement, in
which case such Blackstone Affiliate shall execute a Joinder. At any time that
BTO is not a Party to this Agreement and one or more Blackstone Affiliates,
other than BTO, owns Ordinary Shares and is a Party to this Agreement, all
references in this Agreement to “BTO” shall be deemed to be references to the
Blackstone Affiliate that is a Party to this Agreement that owns more Ordinary
Shares than any other Blackstone Affiliate that is a Party to this Agreement (if
any) and such Blackstone Affiliate shall, for the avoidance of doubt, be a
Nominating Party.

 

4.          Transfers to FNF or FNFV. Foley agrees that it shall be a condition
to any transfer of Ordinary Shares by Foley or any entity controlled by Foley to
FNF, Fidelity National Financial Ventures, or any of their respective Affiliates
(together, the “FNF Parties”), that such transferee become a Party to this
Agreement, and execute a Joinder, and all Ordinary Shares held by the FNF
Parties will be included in the calculations described in Section 1.1.

 

5.          Term. Any of the Nominating Parties may elect to withdraw as a Party
hereunder, on a day that is subsequent to the Company’s second annual meeting
following the Closing Date (such effective date, the “Withdrawal Date”), by
delivering written notice to the other Parties at least thirty (30) days prior
to the Withdrawal Date. Upon any withdrawal from this Agreement by Foley, the
FNF Parties shall be deemed to have also withdrawn from this Agreement. This
Agreement shall continue in effect until all of the Nominating Parties have
withdrawn pursuant to the foregoing sentence or been terminated as Parties
pursuant to Section 1.1(d). To the extent a Nominating Party is no longer a
Party to this Agreement and none of its Affiliates is a Party to this Agreement,
the Ordinary Shares of such Nominating Party and its Affiliates shall not be
included in the calculations described in Section 1.1.

 

6.          Miscellaneous.

 

6.1.          Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors,
heirs and permitted assigns of the Parties. Any of the Nominating Parties may
assign all of his or its rights and obligations hereunder to any of his or its
Affiliates to whom such Nominating Party transfers all of the Ordinary Shares he
or it holds at the time of such transfer. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the Parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.

 

 4 

 

 

6.2.         Enforceability. This Agreement may only be enforced by the Parties
hereto, and nothing set forth in this Agreement shall be construed to confer
upon or give to any other person, other than the Parties hereto and their
respective successors, heirs and permitted assigns, any rights to enforce the
undertakings set forth herein.

 

6.3.         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)          This Agreement, and all claims or causes of action (whether in
contract, tort or otherwise) that may be based upon, arise out of or relating to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without respect to its applicable principles of conflicts of laws that
might require the application of the Laws of another jurisdiction, except to the
extent that Caymans Islands law would be mandatorily applicable to any matter
contemplated hereby.

 

(b)          Each of the Parties hereby irrevocably and unconditionally
(i) submits, for itself and its property, to the exclusive jurisdiction and
venue of the Delaware Court of Chancery (or, only if the Delaware Court of
Chancery does not have jurisdiction over a particular matter, the Superior Court
of the State of Delaware (and the Complex Commercial Litigation Division thereof
if such division has jurisdiction over the particular matter), or if the
Superior Court of the State of Delaware does not have jurisdiction, any federal
court of the United States of America sitting in the State of Delaware)
(“Delaware Courts”), and any appellate court from any decision thereof, in any
action arising out of or relating to this Agreement, including the negotiation,
execution or performance of this Agreement and agrees that all claims in respect
of any such action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
action arising out of or relating to this Agreement or the negotiation,
execution or performance of this Agreement in the Delaware Courts, including any
objection based on its place of incorporation or domicile, (iii) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action in any such court and (iv) agrees that a final
judgment in any such action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH OF THE PARTIES CERTIFIES AND ACKNOWLEDGES THAT (I)
NEITHER THE OTHER PARTIES NOR THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR
ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
OF THE PARTIES UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH OF THE PARTIES MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH OF THE
PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS OF THIS SECTION 6.3(c). ANY PARTY MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

 

 5 

 

 

6.4.          Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

6.5.          Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

6.6.          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or (a) personal delivery to the Party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective Parties at their address as set forth on the
signature pages hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.6.

 

6.7.          Consent Required to Amend, Terminate or Waive. This Agreement may
be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (i) the holders of at
least a majority of the Ordinary Shares held by BTO and Blackstone Affiliates
with respect to Ordinary Shares owned by such Affiliate of Blackstone which were
initially owned by BTO, (ii) the holders of at least a majority of the Ordinary
Shares held by Chu and Chu’s Affiliates with respect to Ordinary Shares owned by
such Affiliate of Chu which were initially owned by Chu and (iii) the holders of
at least a majority of the Ordinary Shares held by Foley and Foley’s Affiliates
with respect to Ordinary Shares owned by such Affiliate of Foley which were
initially owned by Foley. Notwithstanding the foregoing:

 

(a)          this Agreement may not be amended or terminated and the observance
of any term of this Agreement may not be waived with respect to any Party
without the written consent of such Party unless such amendment, termination or
waiver applies to all Parties, as the case may be, in the same fashion; and

 

(b)          any provision hereof may be waived by the waiving Party on such
Party’s own behalf, without the consent of any other Party.

 

 6 

 

 

Any amendment, termination, or waiver effected in accordance with this Section
6.7 shall be binding on each Party and all of such Party’s successors and
permitted assigns, whether or not any such Party, successor or assignee entered
into or approved such amendment, termination or waiver. For purposes of this
Section 6.7, the requirement of a written instrument may be satisfied in the
form of an action by written consent of the Parties and executed by the Parties
specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 

6.8.          Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Party under this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting Party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.

 

6.9.          Severability. If any provision of this or the application of any
such provision to any Party or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof or the application of such provision to any other Parties or
circumstances.

 

6.10.         Manner of Voting. The voting of Ordinary Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable Law. For the avoidance of doubt, voting of
the Ordinary Shares pursuant to this Agreement need not make explicit reference
to the terms of this Agreement.

 

6.11.         Confidentiality. This Agreement may not be used, circulated,
quoted or otherwise referred to in any document, except with the written consent
of the Parties hereto; provided, that no such written consent shall be required
(a) for any disclosure of the existence or terms of this Agreement to the
parties to the Transaction Agreements or their representatives or advisors with
a need to know in connection with the transactions contemplated by the
Transaction Agreements, (b) to the extent required by applicable Law, the
applicable rules of the Securities and Exchange Commission or any national
securities exchange or if required or requested in connection with any required
filing or notice with any governmental authority relating to the transactions
contemplated by the Transaction Agreements or (c) to enforce the rights and
remedies under this Agreement.

 

6.12.         Further Assurances. At any time or from time to time after the
date hereof, the Parties agree to cooperate with each other, and at the request
of any other Party, to execute and deliver any further instruments or documents
and to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.

 

[Remainder of Page Left Blank Intentionally; Signature Page Follows]

 

 7 

 



 

IN WITNESS WHEREOF, the Parties have executed this Nominating and Voting
Agreement as of the date first written above.

 

  CF CORPORATION         By: /s/ Douglas B. Newton     Name: Douglas B. Newton  
  Title: Chief Financial Officer         Address:       Sterling House   16
Wesley Street   Hamilton HM CX   Bermuda       With a copy to (which shall not
constitute notice):       Winston & Strawn LLP   200 Park Avenue   New York, New
York 10166   Attention:   Joel L. Rubinstein, Esq.

 

[Signature Page to Nominating and Voting Agreement]

 

 

 

 

  BLACKSTONE TACTICAL OPPORTUNITIES FUND II L.P.       By: Blackstone Capital
Partners Holdings Director L.L.C., its sole director         By: /s/ Christopher
J. James         Name: Christopher J. James   Title: Authorized Signatory      
  Address:       c/o The Blackstone Group L.P.   345 Park Avenue   New York, New
York 10154       With a copy to (which shall not constitute notice):      
Debevoise & Plimpton LLP   919 Third Avenue   New York, New York 10022  
Attention:    Nicholas F. Potter, Esq.

 

[Signature Page to Nominating and Voting Agreement]

 

 

 

 

  By: /s/ Chinh E. Chu     Chinh E. Chu

 

  Address:       c/o CC Capital Management LLC   555 Madison Avenue, 26th Floor
  New York, New York 10022       With a copy to (which shall not constitute
notice):       Aequum Law, LLC   555 Madison Avenue, 5th Floor   New York, New
York 10022   Attention:    John J. Altorelli, Esq.

 

[Signature Page to Nominating and Voting Agreement]

 

 

 

 

  By: /s/ William P. Foley, II     William P. Foley, II

 

  Address:       c/o Fidelity National Financial, Inc.   601 Riverside Avenue  
Jacksonville, Florida 32204       With a copy to (which shall not constitute
notice):       Fidelity National Financial, Inc.   601 Riverside Avenue  
Jacksonville, Florida 32204   Attention:   Michael L. Gravelle, Esq.

 

[Signature Page to Nominating and Voting Agreement]

 

 

 

 

Annex A

 

FORM OF JOINDER

 

Joinder Agreement

 

The undersigned hereby acknowledges, agrees and confirms, effective as of the
date hereof, that by its execution of this Joinder Agreement, the undersigned
shall become a party to that certain Nominating and Voting Agreement, dated as
of November 30, 2017 (as it may be amended, supplemented or modified, the
“Voting Agreement”), by and among Blackstone Tactical Opportunities Fund II
L.P., Chinh E. Chu, William P. Foley, II and CF Corporation, and for all
purposes of the Voting Agreement the undersigned shall, effective as of the date
hereof, have all of the rights and obligations of a “Party” thereunder as if it
had executed the Voting Agreement. The undersigned hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Voting Agreement applicable to the Parties and be
included within the term “Party” (as defined in the Voting Agreement).

 

Date: ____________________ Party:           By:           Name:           Title:
          Address:                       Attention:  

 

 

  